76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank EVANS, Plaintiff-Appellant,v.RIVER RIDERS, INCORPORATED, a West Virginia Corporation,Defendant-Appellee,andMark Grimes, President/owner, River Riders, Incorporated;Peter Ligocki, a/k/a Carp, Defendants.Frank EVANS, Plaintiff-Appellee,v.RIVER RIDERS, INCORPORATED, a West Virginia Corporation;Mark Grimes, President/owner, River Riders,Incorporated;  Peter Ligocki, a/k/aCarp, Defendants-Appellants.
Nos. 95-2449, 95-2558.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Jan. 31, 1996.

Frank Evans, Appellant Pro Se.  Anita Rose Casey, MEYER, DARRAGH, BUCKLER, BEBENEK & ECK, Charleston, West Virginia, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In Appeal No. 95-2449, Appellant appeals from the district court's order dismissing his personal injury action.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Evans v. River Riders, Inc., No. CA-93-31-3 (N.D.W. Va.  June 21, 1995).   We further deny Appellant's motion to stay the action and Appellee's motion to dismiss the action.


2
In Appeal No. 95-2558, the Appellants, Defendants below, noted this appeal outside the time period established by Fed.  R.App. P. 4(a)(3), failed to obtain an extension of the appeal period and are not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on June 21, 1995;  Evans noted his appeal on July 20, 1995.   Appellants' notice of appeal was filed on August 15, 1995.   Under Fed.  R.App. P. 4(a)(3), the Appellants had fourteen days from the date Evans noted his appeal to note their appeal.   Appellants' failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore dismiss the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
No. 95-2449--AFFIRMED.


5
No. 95-2558--DISMISSED.